Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Feb 22,2022 has been entered.
Response to Amendment
Claims 1, 3-5, 7-9, 21 and 11-12 are pending, and claims 1 have been amended. 
Claim Objections
Claims 1 and 21 are objected to because of the following informalities:  
Claim 1 and 21: "a conical shape" is not found in the spec or drawings.  A conical shape taperes to a point, but a frustoconical shape tapers to a flat bottom; the claims will be interpreted to read "a frustoconical shape" for a more accurate term and will be examined as "a frustoconical shape". .  
Claim 12 is objected to because of the following informalities: "an pathway" should read "a pathway".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and its dependents thereon, and Claim 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 states "wherein the liner is not to be detached from the container" and 21 states "at least one flexible liner is not intendent to be removed", and the original disclosure fails to provide evidence that the liner is not to be detached from the container or at least one flexible liner is not intendent to be removed.
Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, 11 and 21 are rejected under 35 U.S.C. 102(a)(l) as being anticipated by Walz (US 20060024492). 
	Regarding Claim 1, Walz teaches a container (Fig. 1 container 2) allowing for the ease of removal of its contents ([0026]) comprised of a container (Fig. 1 container 2) having a single continuous side defining a conical shape ([0024] a wall having a conical shape within applicant’s meaning of the term and as discussed above), a bottom portion (Fig. 1 [0024] an opposite end forming a bottom of the container.) ending in a flat bottom (Fig. 1 shows the bottom of the container being flat) at one end of the container (Fig. 1 container 2) having one aperture ([0024] provide a vacuum release to allow the solid product to pull away from the liner. For example, the container may have a hole provided somewhere in the container, such as in the bottom of the container.) providing a pathway to the exterior, a top portion (Fig. 1 [0024] a terminal end open to the air) at the opposite end having an opening at least wide as wide as the continuous side (Fig. 1 visually shows the side wall increasing in diameter from the bottom of the container to the terminal end open to air, which would make the terminal end wider than the bottom of the container 2; [0024] a wall having a generally conical shape), wherein the cross section of the container gradually increases from the bottom portion to the top portion and aperture (Fig. 1 visually shows the side wall increasing in diameter from the bottom of the container to the terminal end open to air, which would make the terminal end wider than the bottom of the container 2; [0024] a wall having a generally conical shape), a non rigid flexible liner (Fig. 1 liner 3 [0017] The liner material is preferably flexible enough to be able to invert on itself) wherein the at least one flexible liner is attached with the use of an adhesive (Fig. 3 is annotated to show were the liner 3 and container 2 are attached; [0022] The liner may be attached to the container through gluing) to the exterior of the single continuous wall in the top portion of the container ([0022] The liner is preferably attached to the container near the rim of the container or the terminal end of the container open to the air such that when the container is inverted and the solid product is allowed to be released out of the liner, the liner is allowed to invert and hang freely from the container with an attachment near the rim or terminal end of the container. The liner is preferably not attached anywhere in the container, except for near the rim or terminal end.) wherein the liner is not detached from the container ([0022] when the container is inverted and the solid product is allowed to be released out of the liner, the liner is allowed to invert and hang freely from the container with an attachment).

    PNG
    media_image1.png
    601
    472
    media_image1.png
    Greyscale

Regarding Claim 3, Walz teaches wherein the at least one flexible liner is attached to the interior of the top portion of the container ([0022] The liner is preferably attached to the container near the rim of the container or the terminal end of the container open to the air such that when the container is inverted and the solid product is allowed to be released out of the liner, the liner is allowed to invert and hang freely from the container with an attachment near the rim or terminal end of the container. The liner is preferably not attached anywhere in the container, except for near the rim or terminal end.).

Regarding Claim 7, Walz teaches wherein the at least one flexible liner (Fig. 1 liner 3) is sized and shaped to fit and nest (Fig. 1 show the liner 3 nested inside the container 2, which would mean the liner 3 is sized to fit inside the container 3) within the container (Fig. 1 container 2).

Regarding Claim 11, Walz teaches wherein the container (Fig. 1 container 2) is constructed of a semi rigid material ([0023] The liner material is attached to a substantially rigid container ... plastic).

Regarding Claim 21, Walz teaches a container (Fig. 1 container 2) allowing for the ease of removal of its contents ([0026]) comprised of a container (Fig. 1 container 2) having a single continuous side defining a conical shape ([0024] a wall having a generally conical shape), a bottom portion (Fig. 1 [0024] an opposite end forming a bottom of the container.) ending in a flat bottom (Fig. 1 shows the bottom of the container being flat) at one end of the container (Fig. 1 container 2) having one aperture ([0024] provide a vacuum release to allow the solid product to pull away from the liner. For example, the container may have a hole provided somewhere in the container, such as in the bottom of the container.) providing a [sic] pathway to the exterior, a top portion (Fig. 1 [0024] a terminal end open to the air) at the opposite end having an opening at least as wide as the continuous side (Fig. 1 visually shows the side wall increasing in diameter from the bottom of the container to the terminal end open to air, which would make the terminal end wider than the bottom of the container 2; [0024] a wall having a generally conical shape), wherein the cross section of the container gradually increases from the bottom portion to the top portion and aperture (Fig. 1 visually shows the side wall increasing in diameter from the bottom of the container to the terminal end open to air, which would make the terminal end wider than the bottom of the container 2; [0024] a wall having a generally conical shape), a non-rigid flexible liner (Fig. 1 liner 3 [0017] The liner material is preferably flexible enough to be able to invert on itself) wherein the at least one flexible liner is attached (Fig. 3 is annotated to show were the liner 3 and container 2 are attached; [0022] The liner may be attached to the container through gluing) to the exterior of the single continuous wall in the top portion of the container ([0022] The liner is preferably attached to the container near the rim of the container or the terminal end of the container open to the air such that when the container is inverted and the solid product is allowed to be released out of the liner, the liner is allowed to invert and hang freely from the container with an attachment near the rim or terminal end of the container. The liner is preferably not attached anywhere in the container, except for near the rim or terminal end.) via means for such at least one flexible liner to not intended to be removed ([0022] when the container is inverted and the solid product is allowed to be released out of the liner, the liner is allowed to invert and hang freely from the container with an attachment).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Walz (US 20060024492), as shown above in claim 1, in view of Ida (US 5699920).
Regarding Claim 4, Walz as applied above does not teach wherein the top portion possesses a channel.
Ida teaches a container with a resilient outer shell and a flexible liner with an aperture ant the center of the bottom of the resilient outer shell. Ida further teaches wherein the top portion (Fig. 1 top of resilient outer shell body 10) possesses a channel (Fig. 1 [c.2 l. 30-31] The retaining ring 13 has threads that mate with threads on the shell body. Retained between the mating threads is a liner 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walz to incorporate the teachings of Ida to include threads to the top end of the container 2 near the opening (Walz) as shown by the threads on top the resilient outer shell body 10 at the opening to close the bottle with the retaining ring 13 and nipple 12 (Ida) to connect to a screw lid to selectively allow contents of the container out and have the liner 3 extend over the new threads on container 2 (Walz) as seen by the liner 11 being retained between the mating threads of the retaining ring 13 and the shell body 10 to better secure the liner by increasing the surface area connected to the container.

Regarding Claim 5, the combination teaches wherein the at least one flexible liner (Fig. 1 Liner 3) is secured to the channel of the top portion of the container (Fig. 1 [c.2 l. 30-31] The retaining ring 13 has threads that mate with threads on the shell body. Retained between the mating threads is a liner 11) ‘920.

Regarding Claim 8, Walz teaches wherein the at least one aperture is located in the bottom portion of the container ([0024] provide a vacuum release to allow the solid product to pull away from the liner. For example, the container may have a hole provided somewhere in the container, such as in the bottom of the container.).
Walz does not teach wherein the at least one aperture is located in the center of the bottom portion of the container.
Ida teaches wherein the at least one aperture (Fig. 1 and 3 aperture 16) is located in the center (Fig. 3 shows that the aperture 16 is in the center of the bottom of shell body 10) of the bottom portion of the container (Fig. 3 [c.2 l.22] a bottom end that has an aperture 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walz to incorporate the teachings of Ida to include the constraint for the hole in the center of the bottom of container 2 (Walz) as seen by the aperture 16 on the center of the bottom of outer shell body 10 (Ida) to put for vacuum release.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Walz (US 20060024492), as shown above in claim 1, in view of Zenger (US 4459793).
Regarding Claim 9, Walz as applied above does not teach wherein the container possesses a lid.
Zenger teaches a container for vacuum packaging with an outer container and inner liner configured to be shaped and attached to the outer container. Zenger further teaches wherein the container (Fig. 1 container 10) possesses a lid (Fig. 1 cover 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walz to incorporate the teachings of Zenger to include a cover on container 2 (Walz) as shown by container 10 and cover 12 of Zenger to add a cover to close the container to protect the contents inside the container.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Walz (US 20060024492) as applied to claim 1 above, and further in view of Kriegel (US 20100028512).
Regarding Claim 12, the combination does not teach wherein the container is constructed of plant-based bio-polyethylene terephthalate.
Kriegel teaches a container. Kriegel further teaches wherein the container is constructed of plant-based bio-polyethylene terephthalate (a PET container 124 molded from PET resin 122 polymerized from bio-based PET 120 made out of refined sugarcane 102 (plant); paragraphs [0019], [00201]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walz to incorporate the teachings of Kriegel to make the container 2 of Walz constructed of plant-based biopolyethylene terephthalate as taught by KRIEGEL in order to make the container more environmentally friendly and reduce pollution as described by KRIEGEL (bio-based materials would also satisfy consumers increasing demand of products that are environmentally friendly; paragraph [0007]).

Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive. 
Applicant maintains previous argument against 112a rejection of Claim 1 from 02/22/2022 stating that “The adhesive may be any adhesive compound, resin or other means of adhering the liner to the container including but not limited to a cyanoacrylate adhesive. The use of the words "resin" or "cyanoacrylate" adhesive as the types of adhesive used to attach the liner to the container would signify that the adhesive would permanently attach the liner to the container as such adhesives do not allow for the liner to be detachable from the container. Further, the following paragraph in the present Application, paragraph [00023] discusses "In one embodiment, the flexible liner 7 may be removable." Given that the following paragraph [00023] discusses an embodiment wherein the flexible liner is removable and therefore detachable, the  language of paragraph [00022] indicates that the embodiment discussed in paragraph [00022] possesses a flexible liner that is permanently attached to the container,” and examiner maintains reply of 03/17/2022 that the use of resin and cyanoacrylate do not mean the same as permanent for they can be removed using common house hold items such as nail polish remover nor does the absence of the word removable in front of liner. There remains insufficient evidence that the application had evidence that the liner is permanently attached to the container in the original disclosure. 
Applicant argues under Section 102 objections that Walz does not teach wherein the at least one flexible liner is attached to the exterior of the single continuous wall in the top portion of the container, and the examiner replies that the Walz teaches [0022] ([0022] “The liner is preferably attached to the container near the rim of the container or the terminal end of the container open to the air such that when the container is inverted and the solid product is allowed to be released out of the liner, the liner is allowed to invert and hang freely from the container with an attachment near the rim or terminal end of the container. The liner is preferably not attached anywhere in the container”. The rim of a container is defined as the upper, outer edge of an object [Oxford languages from Google; https://www.google.com/search?q=define+rim&rlz=1C1GCEB_enUS911US911
&oq=define+rim&aqs=chrome..69i57j0i512l9.2165j1j1&sourceid=chrome&ie=UTF-8] which would make the rim of container 2 on the top portion and exterior of the container 2. Regarding applicants argument in Section 103Walz and Ida not teaching all the limitations of  exterior attachment of the liner on the container, examiner replies to see bullet above.

Conclusion
Applicant’s amendment necessitates the new grounds presented in the above rejections, accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736